DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 2 December 2021.
Claims 1-18 are pending. 

Allowable Subject Matter
Claims 5-6, 11-12, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if all outstanding issues are addressed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 9 of the remarks filed 2 December 2021, with respect to the rejections made to claims 5-6, 11-12, and 17-18 under 35 U.S.C. 112b have been fully considered and are persuasive.  The 35 U.S.C. 112b rejection has been withdrawn. 

Applicant’s arguments, see page 9 of the remarks filed 2 December 2021, with respect to the double patenting rejections have been fully considered. Those double patenting rejections still applicable will be maintained. 

Applicant’s arguments, see page 10 of the remarks filed 2 December 2021, with respect to the rejections made to the claims under 35 U.S.C. 103 have been fully considered but are not persuasive. 
i.	On page 10, the applicant argued that “it was agreed that the amendments to the claims would overcome the current mapping of the cited references.”
	However, the examiner respectfully points out that the claim and potential amendments discussed during that interview are not the same as the claims that are currently filed. Therefore, the applicant’s arguments are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 7, and 13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of Patent No.: US 11,126,508 B2, and in further view of Vohra.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of 11,126,508 B2.
Instant Application
11,126,508 B2
1. (Currently Amended) A method for continuous data protection for a virtual machine (VM) having a virtual disk, comprising: 




accessing, at an interception point in an I/O path, an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; 

filtering the I/O stream to intercept only the records of the completed I/O requests; 

storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the at a backup site based at least in part on the filtering; 








forming a recoverable snapshot-log chain by associating the records stored at the backup site with a snapshot; 

receiving a request for recoverable data from a replication target; and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.

1. (Currently Amended) A method for optimizing a recovery point objective (RPO) for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

storing a base snapshot of the virtual disk; 

implementing an I/O filter framework to intercept an I/O stream between the VM and a virtualization server, the I/O filter framework to provide one or more configurable interception points of the I/O stream during an I/O lifecycle;

receiving, at a log receiver, I/O data from an I/O stream intercepted at a configured interception point, between the VM and a virtualization server; 

storing, at the log receiver, the I/O data as a plurality of log chains in one or more log files, the 

identifying the open log file to be replicated at the log receiver, the open log file receiving the I/O data from the I/O filter framework intercepting the I/O stream; 

associating a log chain in the plurality of log chains with the base snapshot to form a recoverable snapshot-log chain; 

receiving a request for recoverable data from a replication target; and 

transmitting the requested data to the replication target including at least a portion of the recoverable snapshot-log chain.



	While claim 1 of 11,126,508 B2 recites receiving I/O data from an I/O stream, claim 1 does not recite:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests; 
filtering the I/O stream to intercept only the records of the completed I/O requests; 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering;

However, in analogous art, Vohra teaches:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; filtering the I/O stream to intercept only the records of the completed I/O requests (Column 11, Lines 30-40: The I/O path (i.e., I/O path represents a “stream” of one or more I/O, or write operations) of guest virtual machine 720 (i.e., the path between blocks 722, 724, and 728) is modified by inserting a module/instructions for a filter driver 726 that is executable to provide information, to backup agent 742, that is used by agent 742 to track performance of write operations to production storage 120…filter driver 726 provides a first indication that the guest virtual machine is performing a write operation. Line 51-Column 12, Line 6: Filter driver 726 also provides a second indication, to backup agent 742, that the production storage 120 has completed the write operation…Backup agent 742 buffers information about the write operation and does not communicate it to backup storage device 130 until it receives the second notification. (In this manner, backup storage device 130 may be made consistent with production storage 120 such that 130 does not include information about an unsuccessful write operation (i.e., the “stream” of I/O write operations includes completed I/O write operations and unsuccessful, or “uncompleted” operations))…backup agent 742 may wait and subsequently communicate information about multiple completed write operations in a single update to backup storage device 130 (i.e., the filter driver and backup agent use the first and second indications to determine, or “filter” which write operations complete (those for which a second indication is received), and which do not complete successfully (those for which a second indication is not received. Only those completed operations are “intercepted”, or communicated to the backup storage device)); 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering (Column 6, Lines 34-39: Guest virtual machines 112, in one embodiment, perform write operations to production storage 120 via interconnect 125. As noted above, information about each of these write operations may be archived/backed up in backup storage device 130 so that the write operations stored in production storage 120 can be recreated in a subsequent restoration (i.e., only completed write operations (those having a second notifications) are stored in the backup storage device 130 for subsequent restoration));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Vohra’s teaching of an I/O operation stream including write operations that are successful, and write operations that are unsuccessful, filtering the I/O stream to identify and intercept only successful operations, and storing those successful operations for later restoration, with 11,126,508 B2’s teaching of obtaining a data stream between a VM and a virtual disk, to realize, with a reasonable expectation of success, a system that obtains, using an agent and filter driver, completed I/O write operations from a stream of completed and unsuccessful write operations, as in Vohra, to be stored at a backup site for recovery, as in 11,126,508 B2. One of ordinary skill would have been motivated to make this combination to provide a more efficient backup support for virtual machines that consume less amounts of resources by only storing completed write operations in backup (Vohra Column 1, Lines 31-39).

Regarding claims 7, and 13 of the instant application, they are similarly not patentably distinct over claims 7, and 13 of 11,126,508 B2, in view of Vohra. They are therefore rejected for at least the same rationale.


Claims 1, 7, and 13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of Patent No.: US 11,151,000 B2, in further view of Vohra.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of 11,151,000 B2.
Instant Application
11,151,000 B2
1. (Currently Amended) A method for continuous data protection for a virtual machine (VM) having a virtual disk, comprising: 







accessing, at an interception point in an I/O path, an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; 

filtering the I/O stream to intercept only the records of the completed I/O requests; 

storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering; 

forming a recoverable snapshot-log chain by associating the records stored at the backup site with a snapshot; 

receiving a request for recoverable data from a replication target; and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.

1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising operations comprising: 

establishing an instance of a log replication sender at a backup site to communicate with a log replication receiver at a replication target;

capturing a base snapshot of the virtual disk; 

receiving, at the backup site, I/O data from an intercepted I/O stream between the VM and a virtualization server; 

buffering the received I/O data into memory and flushing the I/O data to a first log file in a first plurality of log files at a log receiver, each log file in the first plurality of log files including I/O data that was buffered from the intercepted I/O stream between the VM and the virtualization server, the first plurality of log files including a second plurality of log files, the first plurality of log files, at the log receiver, including a second log file with the base snapshot in an I/O log to form a recoverable snapshot-log chain; 

determining a request for recoverable data from the replication target; 

pushing the requested data to the replication target based at least on a portion of the recoverable snapshot-log chain; and

removing the second plurality of log files from the recoverable snapshot-log based on a first service level agreement policy, the second plurality of log files including the second log file.


While claim 1 of 11,151,000 B2 recites receiving I/O data from an I/O stream, claim 1 does not recite:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests; 
filtering the I/O stream to intercept only the records of the completed I/O requests; 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering;

However, in analogous art, Vohra teaches:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; filtering the I/O stream to intercept only the records of the completed I/O requests (Column 11, Lines 30-40: The I/O path (i.e., I/O path represents a “stream” of one or more I/O, or write operations) of guest virtual machine 720 (i.e., the path between blocks 722, 724, and 728) is modified by inserting a module/instructions for a filter driver 726 that is executable to provide information, to backup agent 742, that is used by agent 742 to i.e., the “stream” of I/O write operations includes completed I/O write operations and unsuccessful, or “uncompleted” operations))…backup agent 742 may wait and subsequently communicate information about multiple completed write operations in a single update to backup storage device 130 (i.e., the filter driver and backup agent use the first and second indications to determine, or “filter” which write operations complete (those for which a second indication is received), and which do not complete successfully (those for which a second indication is not received. Only those completed operations are “intercepted”, or communicated to the backup storage device)); 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering (Column 6, Lines 34-39: Guest virtual machines 112, in one embodiment, perform write operations to production storage 120 via interconnect 125. As noted above, information about each of these write operations may be archived/backed up in backup storage device 130 so that the write operations stored in production storage 120 can be recreated in a subsequent restoration (i.e., only completed write operations (those having a second notifications) are stored in the backup storage device 130 for subsequent restoration));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Vohra’s teaching of an I/O operation stream including write operations that are successful, and write operations that are unsuccessful, filtering the I/O stream to identify and intercept only successful operations, and storing those successful operations for later restoration, with 11,151,000 B2’s teaching of obtaining a data stream between a VM and a virtual disk, to 

Regarding claims 7, and 13 of the instant application, they are similarly not patentably distinct over claims 7, and 13 of 11,151,000 B2, in view of Vohra. They are therefore rejected for at least the same rationale.

Claims 1, 3, 6-7, 9, 12-13, 15, and 18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-7, 9, 12-13, 15, and 18 of Patent No.: US 11,106,545 B2, in view of Vohra.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of application 11,106,545 B2.
Instant Application
11,106,545
1. (Currently Amended) A method for continuous data protection for a virtual machine (VM) having a virtual disk, comprising: 



accessing, at an interception point in an I/O path, an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; 

filtering the I/O stream to intercept only the records of the completed I/O requests; 

storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering; 

forming a recoverable snapshot-log chain by associating the records stored at the backup site with a snapshot; 

receiving a request for recoverable data from a replication target; and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.

1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

identifying a base snapshot of the virtual disk; 

intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server, the I/O stream including an I/O start, an I/O completion, and an I/O cancellation; 

establishing a filter framework at the interception point, the filter framework including an I/O stack and a configurable I/O filter being configurable to provide a selectable touchpoint for interception and replication of the I/O stream,

based on a selected touchpoint, filtering out from interception and replication, an I/O cancellation occurring between the I/O start and the I/O completion;

replicating the I/O stream at a backup site; 

storing the replicated I/O stream at the backup site in I/O logs; 

forming a recoverable snapshot- log chain by applying the replicated I/O stream stored in the I/O logs on top of the base snapshot; 

receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot- log chain.


While claim 1 of 11,106,545 B2 recites receiving I/O data from an I/O stream, claim 1 does not recite:
comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server;
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering; 

However, in analogous art, Vohra teaches:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; filtering the I/O stream to intercept only the records of the completed I/O requests (Column 11, Lines 30-40: The I/O path (i.e., I/O path represents a “stream” of one or more I/O, or write operations) of guest virtual machine 720 (i.e., the path between blocks 722, 724, and 728) is modified by inserting a module/instructions for a filter driver 726 that is executable to provide information, to backup agent 742, that is used by agent 742 to track performance of write operations to production storage 120…filter driver 726 provides a first indication that the guest virtual machine is performing a write operation. Line 51-Column 12, Line 6: Filter driver 726 also provides a second indication, to backup agent 742, that the production storage 120 has completed the write operation…Backup agent 742 buffers information about the write operation and does not communicate it to backup storage device 130 until it receives the second notification. (In this manner, backup storage device 130 may be made consistent with production storage 120 such that 130 does not include information about an unsuccessful write operation (i.e., the “stream” of I/O write operations includes completed I/O write operations and unsuccessful, or “uncompleted” operations))…backup agent 742 may wait and subsequently communicate information about multiple completed write operations in a i.e., the filter driver and backup agent use the first and second indications to determine, or “filter” which write operations complete (those for which a second indication is received), and which do not complete successfully (those for which a second indication is not received. Only those completed operations are “intercepted”, or communicated to the backup storage device)); 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering (Column 6, Lines 34-39: Guest virtual machines 112, in one embodiment, perform write operations to production storage 120 via interconnect 125. As noted above, information about each of these write operations may be archived/backed up in backup storage device 130 so that the write operations stored in production storage 120 can be recreated in a subsequent restoration (i.e., only completed write operations (those having a second notifications) are stored in the backup storage device 130 for subsequent restoration));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Vohra’s teaching of an I/O operation stream including write operations that are successful, and write operations that are unsuccessful, filtering the I/O stream to identify and intercept only successful operations, and storing those successful operations for later restoration, with 11,106,545 B2’s teaching of obtaining a data stream between a VM and a virtual disk, to realize, with a reasonable expectation of success, a system that obtains, using an agent and filter driver, completed I/O write operations from a stream of completed and unsuccessful write operations, as in Vohra, to be stored at a backup site for recovery, as in 11,106,545 B2. One of ordinary skill would have been motivated to make this combination to provide a more efficient backup support for virtual machines that consume less amounts of resources by only storing completed write operations in backup (Vohra Column 1, Lines 31-39).

Regarding claims 3, 6-7, 9, 12-13, 15, and 18 of the instant application, they are not patentably distinct over claims 3, 6-7, 9, 12-13, 15, and 18 of 11,106,545 B2, in view of Vohra. They are therefore 

Claims 1-18 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/398,499, in view of Vohra.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of copending application 16/398,499.
Instant Application
Copending Application 16/398,499
1. (Currently Amended) A method for continuous data protection for a virtual machine (VM) having a virtual disk, comprising: 

accessing, at an interception point in an I/O path, an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; 

filtering the I/O stream to intercept only the records of the completed I/O requests; 







storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering; 

forming a recoverable snapshot-log chain by associating the records stored at the backup site with a snapshot; 

receiving a request for recoverable data from a replication target; and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.

1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

obtaining a base snapshot of the virtual disk; 





implementing an I/O filter framework to intercept an I/O stream between the VM and a virtualization server, the I/O filter framework to provide one or more configurable interception points of the I/O stream during an I/O lifecycle;

intercepting the I/O stream at a configured interception point; 

replicating the I/O stream at a backup site; 
storing the replicated I/O stream at the backup site in I/O logs; 



forming a recoverable snapshot-log chain by applying the replicated I/O stream stored in the I/O logs on top of the base snapshot; 

receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.



While claim 1 of copending Application 16/398,499 recites receiving I/O data from an I/O stream, claim 1 does not recite:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests; 
filtering the I/O stream to intercept only the records of the completed I/O requests; 
, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering;

However, in analogous art, Vohra teaches:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; filtering the I/O stream to intercept only the records of the completed I/O requests (Column 11, Lines 30-40: The I/O path (i.e., I/O path represents a “stream” of one or more I/O, or write operations) of guest virtual machine 720 (i.e., the path between blocks 722, 724, and 728) is modified by inserting a module/instructions for a filter driver 726 that is executable to provide information, to backup agent 742, that is used by agent 742 to track performance of write operations to production storage 120…filter driver 726 provides a first indication that the guest virtual machine is performing a write operation. Line 51-Column 12, Line 6: Filter driver 726 also provides a second indication, to backup agent 742, that the production storage 120 has completed the write operation…Backup agent 742 buffers information about the write operation and does not communicate it to backup storage device 130 until it receives the second notification. (In this manner, backup storage device 130 may be made consistent with production storage 120 such that 130 does not include information about an unsuccessful write operation (i.e., the “stream” of I/O write operations includes completed I/O write operations and unsuccessful, or “uncompleted” operations))…backup agent 742 may wait and subsequently communicate information about multiple completed write operations in a single update to backup storage device 130 (i.e., the filter driver and backup agent use the first and second indications to determine, or “filter” which write operations complete (those for which a second indication is received), and which do not complete successfully (those for which a second indication is not received. Only those completed operations are “intercepted”, or communicated to the backup storage device)); 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering (Column 6, Lines 34-39: Guest virtual machines 112, in one embodiment, i.e., only completed write operations (those having a second notifications) are stored in the backup storage device 130 for subsequent restoration));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Vohra’s teaching of an I/O operation stream including write operations that are successful, and write operations that are unsuccessful, filtering the I/O stream to identify and intercept only successful operations, and storing those successful operations for later restoration, with Copending Application 16/398,499’s teaching of obtaining a data stream between a VM and a virtual disk, to realize, with a reasonable expectation of success, a system that obtains, using an agent and filter driver, completed I/O write operations from a stream of completed and unsuccessful write operations, as in Vohra, to be stored at a backup site for recovery, as in Copending Application 16/398,499. One of ordinary skill would have been motivated to make this combination to provide a more efficient backup support for virtual machines that consume less amounts of resources by only storing completed write operations in backup (Vohra Column 1, Lines 31-39).

Regarding claims 2-18 of the instant application, they are not patentably distinct over claims 2-18 of the Copending Application 16/398,499, in view of Vohra. They are therefore rejected for at least the same rationale. The mappings illustrating these similarities have been omitted for the sake of brevity.

Claims 1-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No.: US 11,061,601 B2, in view of Vohra.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of US 11,061,601 B2.

US 11,061,601 B2
1. (Currently Amended) A method for continuous data protection for a virtual machine (VM) having a virtual disk, comprising: 



accessing, at an interception point in an I/O path, an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; 

filtering the I/O stream to intercept only the records of the completed I/O requests; 

storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering; 



forming a recoverable snapshot-log chain by associating the records stored at the backup site with a snapshot; 

receiving a request for recoverable data from a replication target; and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.

1. (Currently Amended) A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising: 

obtaining a base snapshot of the virtual disk; 

intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 

replicating the I/O stream at a log receiver;




storing the replicated I/O stream at the log receiver in I/O logs; 






forming a recoverable snapshot-log chain by applying the replicated I/O stream stored in the I/O logs on top of the base snapshot; 

receiving, via a graphical user interface, a user request for recoverable data at a replication target, the request based on a recovery protocol including a recovery point objective (RPO) of less than a threshold time period

in response to the user request, meeting or exceeding the RPO, the meeting or exceeding the RPO including sending at least a portion of the replicated I/O stream received within the threshold time period to the replication target based at least on a portion of the recoverable snapshot-log chain.


While claim 1 of 11,061,601 B2 recites receiving I/O data from an I/O stream, claim 1 does not recite:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests; 
filtering the I/O stream to intercept only the records of the completed I/O requests; 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering;

However, in analogous art, Vohra teaches:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; filtering the I/O stream to intercept only the records of the completed I/O requests (Column 11, Lines 30-40: The I/O path (i.e., I/O path represents a “stream” of one or more I/O, or write operations) of guest virtual machine 720 (i.e., the path between blocks 722, 724, and 728) is modified by inserting a module/instructions for a filter driver 726 that is executable to provide information, to backup agent 742, that is used by agent 742 to track performance of write operations to production storage 120…filter driver 726 provides a first indication that the guest virtual machine is performing a write operation. Line 51-Column 12, Line 6: Filter driver 726 also provides a second indication, to backup agent 742, that the production storage 120 has completed the write operation…Backup agent 742 buffers information about the write operation and does not communicate it to backup storage device 130 until it receives the second notification. (In this manner, backup storage device 130 may be made consistent with production storage 120 such that 130 does not include information about an unsuccessful write operation (i.e., the “stream” of I/O write operations includes completed I/O write operations and unsuccessful, or “uncompleted” operations))…backup agent 742 may wait and subsequently communicate information about multiple completed write operations in a single update to backup storage device 130 (i.e., the filter driver and backup agent use the first and second indications to determine, or “filter” which write operations complete (those for which a second indication is received), and which do not complete successfully (those for which a second indication is not received. Only those completed operations are “intercepted”, or communicated to the backup storage device)); 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering (Column 6, Lines 34-39: Guest virtual machines 112, in one embodiment, perform write operations to production storage 120 via interconnect 125. As noted above, information about each of these write operations may be archived/backed up in backup storage device 130 so that the write operations stored in production storage 120 can be recreated in a subsequent restoration (i.e., only completed write operations (those having a second notifications) are stored in the backup storage device 130 for subsequent restoration));

11,061,601 B2’s teaching of obtaining a data stream between a VM and a virtual disk, to realize, with a reasonable expectation of success, a system that obtains, using an agent and filter driver, completed I/O write operations from a stream of completed and unsuccessful write operations, as in Vohra, to be stored at a backup site for recovery, as in 11,061,601 B2. One of ordinary skill would have been motivated to make this combination to provide a more efficient backup support for virtual machines that consume less amounts of resources by only storing completed write operations in backup (Vohra Column 1, Lines 31-39).

Regarding claims 2-18 of the instant application, they are not patentably distinct over claims 2-18 of 11,061,601 B2, in view of Vohra. They are therefore rejected for at least the same rationale. The mappings illustrating these similarities have been omitted for the sake of brevity.

Claims 1-2, 4-5, 7-8, 10-11, 13-14, and 16-17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 13, and 16 of Patent No.: US 11,086,727 B2, in view of Vohra.

Regarding claims 1, 2, 4, and 5 of the instant application, the following table highlights the similarities between this claim and the combination of claims 1 and 4 of 11,086,727 B2.

Instant Application
11,086,727 B2
1. (Currently Amended) A method for continuous data protection for a virtual machine (VM) having a virtual disk, comprising: 



accessing, at an interception point in an I/O path, an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; 

filtering the I/O stream to intercept only the records of the completed I/O requests; 

storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering; 

forming a recoverable snapshot-log chain by associating the records stored at the backup site with a snapshot; 

receiving a request for recoverable data from a replication target; and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.

1. A method for optimizing a recovery point objective (RPO) in a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

tapping off I/O data at a virtualization server by a filter framework; 

collecting the I/O data at a filter stack, and providing a filter touchpoint selection at the filter framework to parse the tapped off I/O data and configure its collection; 


sending a parsed section of the collected I/O data to a log receiver for storage as a log-chain in an I/O log, the parsed section of the collected I/O data excluding canceled I/O requests identified at an I/O completion; 

receiving a request for recoverable data from a replication target; and 

causing or facilitating a transmission of requested data to the replication target based at least on a portion of the stored log-chain.

4. The method of claim 1, wherein the operations further comprise forming a recoverable snapshot-log chain by applying the log-chain to a base snapshot of the virtual disk.


While claim 1 of 11,086,727 B2 recites receiving I/O data from an I/O stream, claim 1 does not recite:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests; 
filtering the I/O stream to intercept only the records of the completed I/O requests; 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering;

However, in analogous art, Vohra teaches:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; filtering the I/O stream to intercept only the records of the completed I/O requests (Column 11, Lines 30-40: The I/O path (i.e., I/O path represents a “stream” of one or more I/O, or write operations) of guest virtual machine 720 (i.e., the path between blocks 722, 724, and 728) is modified by inserting a module/instructions for a filter driver 726 that is executable to provide information, to backup agent 742, that is used by agent 742 to track performance of write operations to production storage 120…filter driver 726 provides a first indication that the guest virtual machine is performing a write operation. Line 51-Column 12, Line 6: Filter driver 726 also provides a second indication, to backup agent 742, that the production storage 120 has completed the write operation…Backup agent 742 buffers information about the write operation and does not communicate it to backup storage device 130 until it receives the second notification. (In this manner, backup storage device 130 may be made consistent with production storage 120 such that 130 does not include information about an unsuccessful write operation (i.e., the “stream” of I/O write operations includes completed I/O write operations and unsuccessful, or “uncompleted” operations))…backup agent 742 may wait and subsequently communicate information about multiple completed write operations in a single update to backup storage device 130 (i.e., the filter driver and backup agent use the first and second indications to determine, or “filter” which write operations complete (those for which a second indication is received), and which do not complete successfully (those for which a second indication is not received. Only those completed operations are “intercepted”, or communicated to the backup storage device)); 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering (Column 6, Lines 34-39: Guest virtual machines 112, in one embodiment, perform write operations to production storage 120 via interconnect 125. As noted above, information about each of these write operations may be archived/backed up in backup storage device 130 so that the write operations stored in production storage 120 can be recreated in a subsequent restoration (i.e., only completed write operations (those having a second notifications) are stored in the backup storage device 130 for subsequent restoration));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Vohra’s teaching of an I/O operation stream including write operations that are successful, and write operations that are unsuccessful, filtering the I/O stream to identify and intercept only successful operations, and storing those successful operations for later restoration, with 11,086,727 B2’s teaching of obtaining a data stream between a VM and a virtual disk, to realize, with a reasonable expectation of success, a system that obtains, using an agent and filter driver, completed I/O write operations from a stream of completed and unsuccessful write operations, as in Vohra, to be stored at a backup site for recovery, as in 11,086,727 B2. One of ordinary skill would have been motivated to make this combination to provide a more efficient backup support for virtual machines that consume less amounts of resources by only storing completed write operations in backup (Vohra Column 1, Lines 31-39).

Regarding claims 7-8, 10-11, 13-14, and 16-17 of the instant application, they are not patentably distinct over claims 7, 10, 13, and 16 of 11,086,727 B2, in view of Vohra. They are therefore rejected for at least the same rationale. The mappings illustrating these similarities have been omitted for the sake of brevity. 

Claims 1-18 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Copending Application No. 17/370,025, in view of Vohra.

Regarding claim 1 of the instant application, the following table highlights the similarities between this claim and claim 1 of copending application 17/370,025:

Instant Application
Application 17/370,025
1. (Currently Amended) A method for continuous data protection for a virtual machine (VM) having a virtual disk, comprising: 




accessing, at an interception point in an I/O path, an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; 

filtering the I/O stream to intercept only the records of the completed I/O requests; 

storing, from among the records of the completed I/O requests and the records of the at a backup site based at least in part on the filtering; 

forming a recoverable snapshot-log chain by associating the records stored at the backup site with a snapshot; 

receiving a request for recoverable data from a replication target; and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.

1. A method for continuous data protection for a virtual machine (VM) having a virtual disk, the method comprising at least the following operations: 

determining an existence or availability of a base snapshot of the virtual disk; 

intercepting, at an interception point in an I/O path, a virtual disk I/O stream between the VM and a virtualization server; 

replicating the I/O stream at a backup site; 






storing the replicated I/O stream at the backup site in I/O logs; 


based on the existence or availability of the base snapshot, forming a recoverable snapshot-log chain by applying the replicated I/O stream stored in the I/O logs on top of the base snapshot;

receiving a request for recoverable data from a replication target; and 

sending data to the replication target based at least on a portion of the recoverable snapshot-log chain.


While claim 1 of copending Application 17/037,025 recites receiving I/O data from an I/O stream, claim 1 does not recite:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests; 
filtering the I/O stream to intercept only the records of the completed I/O requests; 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering;

However, in analogous art, Vohra teaches:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; filtering the I/O stream to intercept only the records of the completed I/O requests (Column 11, Lines 30-40: The I/O path (i.e., I/O path represents a “stream” of one or more I/O, or write operations) of guest virtual machine 720 (i.e., the path between blocks 722, 724, and 728) is modified by inserting a module/instructions for a filter driver 726 that is executable to provide information, to backup agent 742, that is used by agent 742 to track performance of write operations to production storage 120…filter driver 726 provides a first indication that the guest virtual machine is performing a write operation. Line 51-Column 12, Line 6: Filter driver 726 also provides a second indication, to backup agent 742, that the production storage 120 has completed the write operation…Backup agent 742 buffers information about the write operation and does not communicate it to backup storage device 130 until it receives the second notification. (In this manner, backup storage device 130 may be made consistent with production storage 120 such that 130 does not include information about an unsuccessful write operation (i.e., the “stream” of I/O write operations includes completed I/O write operations and unsuccessful, or “uncompleted” operations))…backup agent 742 may wait and subsequently communicate information about multiple completed write operations in a single update to backup storage device 130 (i.e., the filter driver and backup agent use the first and second indications to determine, or “filter” which write operations complete (those for which a second indication is received), and which do not complete successfully (those for which a second indication is not received. Only those completed operations are “intercepted”, or communicated to the backup storage device)); 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering (Column 6, Lines 34-39: Guest virtual machines 112, in one embodiment, perform write operations to production storage 120 via interconnect 125. As noted above, information about each of these write operations may be archived/backed up in backup storage device 130 so that the write operations stored in production storage 120 can be recreated in a subsequent restoration (i.e., only completed write operations (those having a second notifications) are stored in the backup storage device 130 for subsequent restoration));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Vohra’s teaching of an I/O operation stream including write operations that are successful, and write operations that are unsuccessful, filtering the I/O stream to identify and intercept only successful operations, and storing those successful operations for later restoration, with Application 17/370,025’s teaching of obtaining a data stream between a VM and a virtual disk, to realize, with a reasonable expectation of success, a system that obtains, using an agent and filter driver, completed I/O write operations from a stream of completed and unsuccessful write operations, as in Vohra, to be stored at a backup site for recovery, as in Application 17/370,025. One of ordinary skill would have been motivated to make this combination to provide a more efficient backup support for virtual machines that consume less amounts of resources by only storing completed write operations in backup (Vohra Column 1, Lines 31-39).

Regarding claims 2-18 of the instant application, they are not patentably distinct over claims 2-18 of the Copending Application 17/370,025, in view of Vohra. They are therefore rejected for at least the same rationale. The mappings illustrating these similarities have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mandadi et al. Patent No.: US 10,901768 B1 (hereafter Mandadi), in view of Vohra et al. Patent No. US 8,464,254 B1 (hereafter “Vohra”), in view of Natanzon et al. Patent No.: US 10,133,874 B1 (hereafter Natanzon).

Mandadi and Natanzon were cited in the previous PTO-892 dated 26 April 2021. Vohra was cited in the previous PTO-892 dated 3 September 2021.

Regarding claim 1, Mandadi teaches the invention substantially as claimed including:
A method for continuous data protection for a virtual machine (VM) (Column 5, Lines 5-9: VM management servers provide a centralized system for managing the lifecycle of its managed VMs including the ability to…create complete or incremental (i.e., “continuous”) snapshots (or backups) of VMs (i.e., incremental backup of VM data represents “continuous data protection”)) having a virtual disk (Column 7, Lines 60-63: An agent can interact with a hypervisor hosting a VM such that a filter driver streams information reflecting data written to a physical or virtual disk (i.e., VMs are associated with, or “have” virtual disks) to the backup proxy 146), comprising: 
accessing, at an interception point in an I/O path, an I/O stream, comprising records of completed I/O requests (Column 15, Lines 7-23: At block 404, the backup proxy obtains replication data and configuration data for the identified server to be migrated…obtaining the replication data can include obtaining (i.e., “accessing”, at an “interception point”)…a data stream reflecting changes to a disk associated with the identified server. Column 7, Lines 54-63: A backup proxy 146 can obtain a stream of data reflecting changes to a VM 116 and the streamed data can be uploaded to the service provider network 100… An agent can interact with a hypervisor hosting a VM such that a filter driver streams information reflecting data written to a physical or virtual disk to the backup proxy 146 (i.e., data written to a physical or virtual disk represents “records” of completed write operations, or “I/Os”, and the filter driver streams only those write operations that have been completed, resulting in data actually being written to the physical/virtual disk. Incomplete write operations do not write data to the physical/virtual disk and are therefore not streamed))… 
storing…only the records of the completed I/O requests at a backup site (Column 15, Lines 27-29: At block 406, the backup proxy uploads (i.e., “storing”) the replication data (i.e., including the streamed I/O data) and configuration data to a storage location (i.e., “backup site”) at the service provider network)… 
forming a recoverable snapshot-log chain by associating the records stored at the backup site with a snapshot (Column 7, Lines 41-57: In some embodiments, a backup proxy 146 performs part of a migration of a VM 116 by obtaining a full snapshot of the VM…creating a data storage object (for example, a “bucket” or “folder”) at a storage service 108, and uploading the snapshot and configuration data for storage in the data storage object…in addition to discrete snapshots, a backup proxy can obtain a stream of data reflecting changes to a VM 116 and the streamed data can be uploaded to the service provider network 100 (i.e., the full VM snapshot and additional stream of data are associated with each other by being placed in the same data storage object)); 
receiving a request for recoverable data from a replication target; and sending data to the replication target based at least on a portion of the recoverable snapshot-log chain (Column 9, Lines 40-49: In an embodiment, at circle “7”, the server configuration service 104 generates an installation script…an installation script includes commands or other instructions related generally to launching and configuring a migrated copy of a VM at the destination server. For example, the commands may cause the management agent 138 to perform one or more of downloading the replication data 144 and configuration data 142 from the storage service 108. Column 15, Line 65-Column 16, Line 3: At block 310, a management agent running at the second computing device creates a migrated copy of the server at the second computing device based on the replication data by executing the installation script and configuring the migrated copy of the server based on the configuration data (i.e., executing the installation script is in essence a “request” for the replication data from the destination server that causes the replication data to be downloaded, or “sent” to the destination server)).

While Mandadi teaches monitoring a stream of I/O write operations, Mandadi does not explicitly recite:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; 
filtering the I/O stream to intercept only the records of the completed I/O requests; 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering;

However, in analogous art, Vohra teaches:
an I/O stream, comprising records of completed I/O requests and records of uncompleted I/O requests exchanged between the VM and a virtualization server; filtering the I/O stream to intercept only the records of the completed I/O requests (Column 11, Lines 30-40: The I/O path (i.e., I/O path represents a “stream” of one or more I/O, or write operations) of guest virtual machine 720 (i.e., the path between blocks 722, 724, and 728) is modified by inserting a module/instructions for a filter driver 726 that is executable to provide information, to backup agent 742, that is used by agent 742 to track performance of write operations to production storage 120…filter driver 726 provides a first indication that the guest virtual machine is performing a write operation. Line 51-Column 12, Line 6: Filter driver 726 also provides a second indication, to backup agent 742, that the production storage 120 has completed the write operation…Backup agent 742 buffers information about the write operation and does not communicate it to backup storage device 130 until it receives the second notification. (In this manner, backup storage device 130 may be made consistent with production storage 120 such that 130 does not include information about an unsuccessful write operation (i.e., the “stream” of I/O write operations includes completed I/O write operations and unsuccessful, or “uncompleted” operations))…backup agent 742 may wait and subsequently communicate information about multiple completed write operations in a single update to backup storage device 130 (i.e., the filter driver and backup agent use the first and second indications to determine, or “filter” which write operations complete (those for which a second indication is received), and which do not complete successfully (those for which a second indication is not received. Only those completed operations are “intercepted”, or communicated to the backup storage device)); 
storing, from among the records of the completed I/O requests and the records of the uncompleted I/O requests, only the records of the completed I/O requests at a backup site based at least in part on the filtering (Column 6, Lines 34-39: Guest virtual machines 112, in one embodiment, i.e., only completed write operations (those having a second notifications) are stored in the backup storage device 130 for subsequent restoration));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Vohra’s teaching of an I/O operation stream including write operations that are successful, and write operations that are unsuccessful, filtering the I/O stream to identify and intercept only successful operations, and storing those successful operations for later restoration, with Mandadi’s teaching of obtaining a data stream reflecting successful writes to a physical or virtual disk, to realize, with a reasonable expectation of success, a system that obtains, using an agent and filter driver, completed I/O write operations from a stream of completed and unsuccessful write operations, as in Vohra, to be stored at a backup site for recovery, as in Mandadi. One of ordinary skill would have been motivated to make this combination to provide a more efficient backup support for virtual machines that consume less amounts of resources by only storing completed write operations in backup (Vohra Column 1, Lines 31-39).

While Mandadi teaches exchanging I/O write operations in a virtualized environment, the combination of Mandadi and Vohra does not explicitly recite:
accessing, at an interception point in an I/O path, an I/O stream…exchanged between the VM and a virtualization server.

However, Natanzon teaches:
accessing, at an interception point in an I/O path, an I/O stream…exchanged between the VM and a virtualization server. (Column 10, Lines 7-23: The host 302b is a hypervisor…The host 302b includes a virtual data protection appliance (similar in functionality to the DPA appliance 124) having…a splitter 334 (e.g., a data protection agent similar to the data protection agent 164). In one example, the i.e., host 302b is a ESXI server comprising a hypervisor hosting virtual machines and is therefore a “virtualization server” that includes a splitter that “accesses” a stream of IOs between VMs and their host (see also Column 10, Lines 7-11))).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Natanzon’s teaching of intercepting an I/O stream between a virtual machine and a virtualization server, with the combination of Mandadi and Vohra’s teaching of intercepting a write stream reflecting changes to a virtual machine disk, to realize, with a reasonable expectation of success, a system that intercepts an I/O data stream reflecting changes to a virtual machine disk, as in Mandadi, between the virtual machine and a virtualization server, as in Natanzon. One of ordinary skill would have been motivated to make this combination so that snapshot-based replication of virtual machines may be performed with little impact on production environment performance in environments that normally do not support snapshots (Natanzon Column 2, Lines 23-36).

Regarding claim 2, Natanzon teaches:
the operations further comprise establishing a filter framework at the interception point, the filter framework including an I/O stack and an I/O filter (Column 4, Lines 4-10: SPLITTER/PROTECTION AGENT: may be an agent running…on a production host…The splitter may be in the IO stack of a system. Lines 31-34: FAIL ALL MODE: may be a mode of a volume in the splitter where all write and read IOs intercepted by the splitter are failed to the host, but other SCSI commands like read capacity are served (i.e., Natanzon’s system represents a “framework” in which a splitter operates in an IO stack and parses, or “filters” IO commands from other SCSI commands in the IO stream)).

Regarding claim 3, Natanzon teaches:
the virtualization server is an ESX hypervisor server (Column 10, Lines: The host 302b is a hypervisor and the splitter 314 runs either in the hypervisor kernel or in another layer in the hypervisor…One or more of the hosts 302a, 302b are VMWARE ® ESXI server (i.e., ESXI server 302a comprises a hypervisor and thus, the splitter that intercepts the I/O stream runs in an “ESXI hypervisor server”))….

Mandadi further teaches:
including a filter driver for the filter framework within the ESX hypervisor server (Column 7, Line 67-Column 8, Line 3: An I/O filter driver agent can be installed in the OS of a physical server 150 (i.e., Fig. 1 shows physical server 150 including a hypervisor 122 and therefore, physical server 150 is understood to be a hypervisor server, such as a ESXI hypervisor server of Natanzon) and used to capture a snapshot of the server that is obtained by the backup proxy 146).

Regarding claims 7-9, they are system claims comprising similar limitations to those of method claims 1-3, and are therefore rejected for at least the same rationale. Mandadi further teaches the additional limitations of at least one processor for executing machine-readable instructions; and a memory storing instructions configured to cause the at least one processor to perform operations (Column 14, Lines 16-27: Some or all of the operations 300 and 400 (or other processes described herein, or variations, or combinations thereof) are performed under the control of one or more computer systems configured with executable instructions and are implemented as code…the code can be stored on a computer-readable storage medium, for example, in the form of a computer program comprising instructions executable by one or more processors).

Regarding claims 13-15, they are product claims comprising similar limitations to those of method claims 1-3, and are therefore rejected for at least the same rationale. Mandadi further teaches the additional limitations of a non-transitory machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations in a method (Column 14, Lines 16-28: Some or all of the operations 300 and 400 (or other processes described herein, or variations, or combinations .

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mandadi, in view of Vohra, in view of Natanzon, as applied to claims 2, 8, and 14 above, and in further view of Ngo Pub. No.: US 2008/0028009 A1 (hereafter Ngo).

Ngo was cited in the previous PTO-892 dated 26 April 2021.

Regarding claim 4, Natanzon teaches a filter framework comprising an I/O stack and an I/O filter, the combination of Mandadi, Vohra, and Natanzon does not explicitly disclose:
configuring the filter framework to enable an I/O touch point in the I/O stream;

However, Ngo teaches:
configuring the filter framework to enable an I/O touch point in the I/O stream ([0047], Lines 7-13: The filter driver may monitor data operations in the I/O stack and intercept, process, parse, analyze, and copy certain application data to filter driver log 155 as the data travels from application 120 to data store 135. Typically, this includes application data relating to changes, updates and new information associated with the application of interest (i.e., intercepting only specific application data relating to changes, updates, and new information comprises enabling touchpoints within the IO stream at that specific data)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Ngo’s teaching of a filter driver framework that includes a filter driver and an I/O stack enabling touch points in the IO stream, with the combination of Mandadi, Vohra, and Natanzon’s teaching of a filter driver framework including a I/O filter driver, to realize, with a reasonable expectation of 

Regarding claims 10, and 16, they comprise similar limitations to those of method claim 4, and are therefore rejected for at least the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Echeverria et al. Pub, No.: US 2007/0005542 A1 discloses executing a backup process in response to an error condition such as a read failure.
Nanduri et al. Patent No.: US 8,924,607 B1 discloses a need for an application to cancel an I/O request upon realizing that data is no longer needed.
Wysocki et al. Pub. No.: US 2019/0045028 A1 discloses determining stage latency information as a sequence of stages in an I/O path, and indicating which of the stages are complete and which are incomplete.
Guo et al. Pub. No.: US 2019/0220444 A1 discloses a VM backup/recovery system that determines and records whether write operations succeed or not when a virtual machine snapshot is taken.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195